DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
2.	Applicant’s election of Group II, claims 6-8 in paper dated 07/08/21, is acknowledged.

Claim Objections
3.	Claim 7, line 1, “method” should be changed --structure--;
Claim 7, line 2, “a terminal pin holding part” should be –the terminal pin holding part--;

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s submitted prior art (APA) in view of Tsubata (6,217,339) and Hara et al. (4,963,435).

comprising:   
 	a terminal pin (11, figure 10) provided in a terminal pin holding part 
(3, figure 10);
a magnet wire (13, figure 9).
APA discloses the claimed invention as described above except for a flat plate 
part formed on one end of the terminal pin; and the magnet wire is bonded to the flat surface of the flat plate part in a longitudinally spread state along a surface direction of the flat surface.
	Tsubata discloses a terminal pin (5, figure 1) has a flat plate part (figure 4).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the APA to have the terminal has a flat plate part, as taught by Tsubata for better engaging.
	Hara et al., figure 2 shows a wire (3) is ultrasonically vibrated to a terminal (2) by ultrasonic bonding apparatus.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the APA and Tsubata to have the wire is bonded to a flat surface of the terminal, as taught by Hara et al., in order to surely bonded in a simple manner, to improve operability and to provide high reliance, without destroying a primary coat of joint body (Hara et al., column 2, lines 13-17).
Regarding claim 7, the APA shows the terminal pin is provided in the terminal pin holding part provided on one end of an annular insulating cover (31, figure 10) that covers an annular stator (30) having a number of protruding magnetic poles, and the 
Regarding claim 8, the combination of the APA and Tsubata disclose the flat plate part is located inside from a bottom surface of the terminal pin holding part.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        09/08/21.